DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of JP2021-049100 filed on 03/23/2021 has been received/retrieved by the office on 03/17/2022 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 has been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0178959A1 hereinafter “Ishida” in view of US2013/0051042A1 hereinafter “Bordbruch” 
Regarding claim 1, Ishidia disclose a control method that controls a light transmission state of a headlight (¶61L1-5: the vehicle headlamp system includes the headlamp and a lamp control unit that controls the headlamp) provided in a vehicle (¶60L1: vehicle) capable of driving autonomously and of being driven manually (¶60L1-21: the driving mode of the vehicle may be switched between fully automatic driving mode and fully manual driving mode), the control method comprising: 
determining whether the vehicle is driving autonomously or is being driven manually (¶87L1-4: the lamp control unit determines whether or not the signal transmitted from the control unit is the automatic driving mode signal; as shown in Step S101 in Fig.4); 
when the vehicle is determined to be being driven manually, changing the light transmission state of the headlight from a first state to a second state (¶88L1-5: it is determined that the signal is not the automatic driving mode signal, the lamp control unit controls the headlamp so as to form the second light distribution pattern suitable for the manual driving mode)
when the vehicle is determined to be driving autonomously maintaining the light transmission state of the headlight (¶89L1-5: it is determined that the signal is the automatic driving mode signal, the lamp control unit controls the headlamp so to for form the first light pattern)
Ishida does not disclose: 
obtaining position information indicating a target position where a target object is present 
inspecting whether the target position is located within a predetermined region of a travel route of the vehicle based on the position information; 
when the target position is located within the predetermined region, changing the light transmission state of the headlight from a first state to a second state; and 
when the target position is not located within the predetermined region, maintaining the light transmission state of the headlight.  
Nordbruch discloses a method for controlling a light emission of at least one headlight of a vehicle including: 
obtaining position information indicating a target position where a target object is present; (¶38L1-6: Read-in device of control device developed to read in the at least one traffic sign recognition signal; the at least one danger warning signal indicate a danger position); 
inspecting whether the target position is located within a predetermined region of a travel route of the vehicle based on the position information (¶39L1-14: checking device receive the danger warning and check whether danger position indicated by the signal is within a tolerance range on a route currently being raveled by the vehicle);  
when the target position is located within the predetermined region, changing the light transmission state of the headlight from a first state to a second state (¶40L1-9: changing device is developed to change the light emission of headlight from first to second characteristic if the danger position is within the tolerance range); and 
when the target position is not located within the predetermined region, maintaining the light transmission state of the headlight. (¶56L16-7: if the danger is not on one’s own route, the next warning is awaited) (Note: implicitly disclose when danger position is not within tolerance range no changes to emission and awaits next danger signal)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the headlamp system and control method disclosed by Ishida to include the conrol method disclosed by Nordburch when manual driving mode is detected by the system of Ishida. 
One of ordinary skill in the art would’ve been motivated because Ishida recognizes that when driving in manual mode, the driver should have a grasp of the surrounding situation (Ishida ¶4L1-7) and the system and control method disclosed by Nordbruch would enhance the driver’s view and provide an optimal view of  a danger situation. (Nordburch ¶19L1-9)
Regarding claim 2, Ishida in view of Nordburch hereinafter “Ishida/Nordburch” discloses in Nordburch the control method according to claim 1, further comprising: 
determining whether the position information is reliable (¶23L1-20: the accuracy of the indication of the danger position in the at least one danger warning signal may also be taken into account during the ascertaining of the tolerance range)
performing the inspecting when the vehicle is determined to be being driven manually and the position information is determined to be reliable (¶39L1-14: checking device receive the danger warning and check whether danger position indicated by the signal is within a tolerance range on a route currently being raveled by the vehicle) (Note: since the accuracy of the indication of the danger position is already considered; when the system determines the signal is within the tolerance range it is to determined to be reliable); and 
maintaining the light transmission state of the headlight when the vehicle is determined to be being driven manually and the position information is determined to be unreliable.  (¶56L16-7: if the danger is not on one’s own route, the next warning is awaited) (Note: since the accuracy of the indication of the danger position is already considered; when the system determines the signal is within the tolerance range it is to determined to be reliable)
Regarding claim 3, Ishida/Nordburch discloses the control method according to claim 2, further comprising: 
determining whether the vehicle is driving autonomously or is being driven manually (Ishida ¶87L1-4: the lamp control unit determines whether or not the signal transmitted from the control unit is the automatic driving mode signal; as shown in Step S101 in Fig.4), and when the vehicle is determined to be being driven manually, determining whether the position information is reliable.  (Nordburch ¶39L1-14: checking device receive the danger warning and check whether danger position indicated by the signal is within a tolerance range on a route currently being raveled by the vehicle) (Note: since the accuracy of the indication of the danger position is already considered; when the system determines the signal is within the tolerance range it is to determined to be reliable)
Regarding claim 4, Ishida/Nordburch discloses the control method according to claim 1, wherein 
the control of the light transmission state is control of at least one of a light intensity or a region in which light transmitted by the headlight is emitted. (as shown in Fig.3 of Nordburch for example) 
Regarding claim 5,  Ishida discloses a control device that controls a light transmission state of a headlight (¶61L1-5: the vehicle headlamp system includes the headlamp and a lamp control unit that controls the headlamp)  provided in a vehicle (¶60L1: vehicle) capable of driving autonomously and of being driven manually (¶60L1-21: the driving mode of the vehicle may be switched between fully automatic driving mode and fully manual driving mode), the control device comprising: 
at least one memory (¶52L1-12: the vehicle control unit includes a memory); and 
circuitry, wherein using the at least one memory, the circuitry: 
determining whether the vehicle is driving autonomously or is being driven manually (¶87L1-4: the lamp control unit determines whether or not the signal transmitted from the control unit is the automatic driving mode signal; as shown in Step S101 in Fig.4); 
when the vehicle is determined to be being driven manually, changing the light transmission state of the headlight from a first state to a second state (¶88L1-5: it is determined that the signal is not the automatic driving mode signal, the lamp control unit controls the headlamp so as to form the second light distribution pattern suitable for the manual driving mode)
when the vehicle is determined to be driving autonomously maintaining the light transmission state of the headlight (¶89L1-5: it is determined that the signal is the automatic driving mode signal, the lamp control unit controls the headlamp so to for form the first light pattern)
Ishida does not disclose: 
obtaining position information indicating a target position where a target object is present 
inspecting whether the target position is located within a predetermined region of a travel route of the vehicle based on the position information; 
when the target position is located within the predetermined region, changing the light transmission state of the headlight from a first state to a second state; and 
when the target position is not located within the predetermined region, maintaining the light transmission state of the headlight.  
Nordbruch discloses a method for controlling a light emission of at least one headlight of a vehicle including: 
obtaining position information indicating a target position where a target object is present; (¶38L1-6: Read-in device of control device developed to read in the at least one traffic sign recognition signal; the at least one danger warning signal indicate a danger position); 
inspecting whether the target position is located within a predetermined region of a travel route of the vehicle based on the position information (¶39L1-14: checking device receive the danger warning and check whether danger position indicated by the signal is within a tolerance range on a route currently being raveled by the vehicle);  
when the target position is located within the predetermined region, changing the light transmission state of the headlight from a first state to a second state (¶40L1-9: changing device is developed to change the light emission of headlight from first to second characteristic if the danger position is within the tolerance range); and 
when the target position is not located within the predetermined region, maintaining the light transmission state of the headlight. (¶56L16-7: if the danger is not on one’s own route, the next warning is awaited) (Note: implicitly disclose when danger position is not within tolerance range no changes to emission and awaits next danger signal)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the headlamp system and control method disclosed by Ishida to include the conrol method disclosed by Nordburch when manual driving mode is detected by the system of Ishida. 
One of ordinary skill in the art would’ve been motivated because Ishida recognizes that when driving in manual mode, the driver should have a grasp of the surrounding situation (Ishida ¶4L1-7) and the system and control method disclosed by Nordbruch would enhance the driver’s view and provide an optimal view of  a danger situation. (Nordburch ¶19L1-9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	November 16, 2022